Citation Nr: 9934933	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for service-
connected psychoneurosis, anxiety.


REPRESENTATION

Appellant represented by:	The American Legion





REMAND

The veteran had active military service from January to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and February 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied the above-
noted claim.

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  First, the RO received additional relevant 
evidence in conjunction with the veteran's substantive appeal 
(lay statements from the veteran's wife and daughter) in May 
1998, subsequent to the issuance of the March 1998 statement 
of the case addressing the issue on appeal.  Therefore, in 
accordance with 38 C.F.R. §§ 19.31 and 19.37, the case is 
returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

Second, there are potentially relevant medical records that 
the RO should attempt to obtain concerning the veteran's 
claim.  For example, the veteran stated in September 1996 
that he had been treated for his service-connected 
psychiatric disorder at the York VA Medical Center (VAMC) 
since May 1996.  On VA examination in January 1998, it was 
also noted that he had recently been hospitalized at the 
Murfreesboro VAMC.  Therefore, the RO should make 
arrangements to obtain these records on remand.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered).

Third, this case is complicated by the fact that the evidence 
shows other psychiatric disorders, aside from the service-
connected psychoneurosis, anxiety.  The medical evidence of 
record shows that the veteran also suffers from nonservice-
connected dementia and Alzheimer's disease.  The January 1998 
VA examination report is inadequate with regard to 
distinguishing, to the extent, if any, that it is possible to 
distinguish, between the symptomatology resulting from the 
veteran's service-connected psychoneurosis, anxiety, and the 
other psychiatric disorder(s).  Therefore, the examination 
report does not provide the medical information necessary for 
the Board to render findings of medical fact regarding the 
degree of disability resulting from the veteran's 
service-connected disability.  Accordingly, a new examination 
is required.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated him for 
service-connected psychoneurosis, anxiety, 
since 1996 and obtain all records of any 
treatment reported by the veteran that are 
not already in the claims file.  The Board 
is particularly interested in any 
treatment received at the York and 
Murfreesboro VAMCs. 

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, tell the 
veteran and his representative so that the 
veteran will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§  3.159(c).


2.  Afford the veteran a VA mental 
disorders examination. The examiner 
should be provided a copy of this remand 
together with the veteran's entire 
claims folder, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), including any 
psychoneurosis, anxiety, dementia and 
Alzheimer's disease, and should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
each disorder.  The examiner must conduct 
a detailed mental status examination.  
The examiner must also discuss the 
effect, if any, of the veteran's service-
connected psychoneurosis, anxiety, on his 
social and industrial adaptability.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected 
psychoneurosis, anxiety, consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned and the degree of impairment it 
represents.



The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's 
service-connected psychoneurosis, 
anxiety, and the other psychiatric 
disorders shown by the medical evidence, 
including dementia and Alzheimer's 
disease.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the several disorders, the 
examiner should state this in the 
examination report.  

The Board is particularly interested in 
the impairment, if any, that results from 
the veteran's service-connected 
psychoneurosis, anxiety.  Is continuous 
medication required to control the 
veteran's symptoms, if any, of service-
connected psychoneurosis, anxiety?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


